Title: To John Adams from Alexander Coffin, 24 October 1825
From: Coffin, Alexander
To: Adams, John


				
					Dear Sir,
					Hudson Oct 24—1825
				
				Permit me Sir, to ask of you one Small favour, that is to write a few lines to the Presdent of the United States in behalf of my Son Alex Coffin junr, for the appointment of Surveyer of the Port of New York, it is understood that General Swift, who now fills that office, will Resign soon after the meeting of Congress in Decm next, And on that supposition, I make to you this application. The person for whome I ask this appointment, was a lad in the Compting House of Delalandy & Fynee Merchants in Amsterdam, when you was Minister in Holland—and you may perhaps recollect you procured him an appointment as Midshipman on board the South Carolina Frigate—Come Gillon, and he Served on board Sd ship 14 months—your Son Charles was passenger on Board at same time—When the office of Surveyer was Vacant Some years ago, President Monroe promised it to the above applicant (perhaps not unconditionally) but Some intervention took place which prevented, his appointment at that time,—as to his compotency or fittness to fill the office & discharge its dutys. with Punctuality and good Faith, and to the Satisfaction of Goverment, I have no doubt—his Character and Standing in Society, may easily be ascertained from from the first Characters in New York where he now resides, he has been agint of the State Prison in New York for 8 or 9 years past, but Resigned last Winter—Perhaps there may be Som other office Vacant, if the Surveyers office Should be ingaged, which might Suit as Well—It is Said the Port master in New York will resign the winter Coming,—A letter from you to the President on the Subject above mentioned, may be of great Service to the applicant,—and will most Assuredly very much oblidge your Assured Friend & Obt Servt—
				
					Alex: Coffin
				
				
			